Title: From George Washington to Samuel Hanson, 18 March 1788
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon March 18. 1788

Your letter of the 16th Inst. was handed to me yesterday in Alexandria as I was going to dinner: previous to that I had seen my Nephew George Washington, and asked him if he had heard of any suitable place for himself and Lawrence to board at after their quarter with Mr McWhir expired; he told me that it was probable a place might be obtained at a Mrs Sandford’s; I desired him to inform himself of the terms &c. and let me know them; as I had not an opportunity of seeing him again before I left town to know the result of his enquiries, it is not, at this moment, in my power to give a decided answer to your offer of taking them again into your family.
Your candid and free communications respecting the conduct of my Nephews, while with you, meets with my warmest approbation and deserves my best thanks, and I should think myself inexcusable, if, upon this occasion, I did not act a part equally open and candid, by informing you of several allegations which they have, from time to time, offered on their part, viz., There having been frequently detained from school in the morning beyond their proper hour, in consequence of not having their breakfast seasonably provided, and sometimes obliged to go to

school without any. They have likewise complained of their not being permitted to dine with company at the House; & served indifferently in a nother place afterwards: and, after being a short time with Mr McWhir, they made application for shirts, and upon being asked what they had done with those which were made for them not long before, they replied that the manner of washing at Mr Hansons (in Lye with out soop) had entirely distroyed them. This communication, Sir, cannot, I think, be displeasing to a person of your candar. I do not state the above a[s] facts but merely as the reports of the boys, and if they should live with you again it will undoubtedly have a good effect by shewing them that their reports will always be made known to you, and the truth or falsehood of them discovered.
The motive which first induced me to put the Boys with you explained upon a former occasion to gether with the advantage of throwing them into company will still operate, and incline me to give a preferrence to your House upon terms nearly equal in other respects but I cannot decide upon the matter till I know the result of Georges enquiries, and so soon as I do, you may depend upon hereing further from Sir Yr Most Obedt Hble Sert

Go. Washington

